Pfeifer, J.,
dissenting.
{¶ 33} This case should have been resolved by a simple entry: “Reversed on the authority of State v. Carter (2000), 89 Ohio St.3d 593, 734 N.E.2d 345. In Carter, this court was asked, for all intents and purposes, the same question that it faces today — is theft a lesser included offense of robbery? — and answered no:
{¶ 34} “The issue becomes whether aggravated robbery * * * can ever be committed without theft * * * also being committed. We answer that question in the affirmative because aggravated robbery can be committed in the course of an ‘attempted theft.’ R.C. 2913.02; 2923.02. Theft requires the accused to actually obtain or exert control over the property or services of another; attempted theft does not. Since theft is not a lesser-included offense of aggravated robbery, the trial court did not err by not providing a lesser-included-offense instruction.” Carter, 89 Ohio St.3d at 601, 734 N.E.2d 345.
{¶ 35} In State v. Deem (1988), 40 Ohio St.3d 205, 533 N.E.2d 294, this court established a tripartite test for determining whether one offense is a lesser included offense of another. Carter is the only case decided by this court on this issue since the promulgation of the Deem test. Carter could not be more clear and could not be more clearly applicable to this case. It was my impression that this court accepted jurisdiction in this case because the appellate court simply had overlooked this court’s decision in Carter — the case is not even mentioned in the appellate court’s decision. But the majority also ignores this court’s decision in Carter. Does the majority overrule Carter ? No — it is more important to the majority to perpetuate the folly of Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, and its almost-always-inapplicable set of factors for overruling precedent than it is to set forth a coherent jurisprudence. Thus, the law in Ohio now says that theft is a lesser included offense of robbery but that theft is not a lesser included offense of aggravated robbery. Welcome to Wonderland.
*454{¶ 36} To get to this point, the majority relies upon a United States Supreme Court case, Whalen v. United States (1980), 445 U.S. 684, 100 S.Ct. 1432, 63 L.Ed.2d 715, that this court has rejected on multiple occasions. Whalen addresses the issue of allied offenses of similar import in federal criminal statutes; it does not address how to determine whether one offense is a -lesser included offense of another. Although Whalen is not exactly on point, it could be considered instructive on the issue of lesser included offenses had it not been roundly rejected by this court on multiple occasions, as discussed below.
{¶ 37} In Whalen, a felony-murder case, the defendant was convicted and sentenced consecutively for both rape and felony murder. Rape was one of the six lesser offenses that could become an element of a felony-murder charge. The government argued in Whalen that since there were six separate crimes that could satisfy the underlying felony requirement for felony murder, felony murder did not require proof of rape, and a defendant thus could be sentenced for both rape and felony murder. The court, however, held, “In the present case, * * * proof of rape is a necessary element of proof of the felony murder, and we are unpersuaded that this case should be treated differently from other cases in which one criminal offense requires proof of every element of another offense.” Whalen, 445 U.S. at 694, 100 S.Ct. 1432, 63 L.Ed.2d 715.
{¶ 38} This court has repeatedly held exactly the opposite regarding Ohio’s aggravated-murder statute, holding that defendants can be convicted of and sentenced for both the underlying element (rape, kidnapping, arson) as well as for aggravated murder. “This court has repeatedly held that aggravated murder and kidnapping are not allied offenses of similar import under R.C. 2941.25. See State v. Coley (2001), 93 Ohio St.3d 253, 265, 754 N.E.2d 1129; State v. Keenan (1998), 81 Ohio St.3d 133, 154, 689 N.E.2d 929; State v. Jells (1990), 53 Ohio St.3d 22, 32-33, 559 N.E.2d 464.” State v. Elmore, 111 Ohio St.3d 515, 2006-Ohio-6207, 857 N.E.2d 547, ¶ 51. See also State v. Richey (1992), 64 Ohio St.3d 353, 369, 595 N.E.2d 915, overruled in part on other grounds, by State v. McGuire (1997), 80 Ohio St.3d 390, 686 N.E.2d 1112; State v. Grant (1993), 67 Ohio St.3d 465, 474-475, 620 N.E.2d 50; State v. Hill (1992), 64 Ohio St.3d 313, 331-332, 595 N.E.2d 884.
{¶ 39} Whalen has been specifically repudiated by this court. In State v. Rance (1999), 85 Ohio St.3d 632, 636-637, 710 N.E.2d 699, this court adopted Justice Rehnquist’s dissent in Whalen as the law in Ohio. In State v. Zima, 102 Ohio St.3d 61, 2004-Ohio-1807, 806 N.E.2d 542, cited by the majority, this court recognized the inapplicability of Whalen in Ohio, noting that this “court rejected Whalen’s treatment of alternative-element statutes in the context of determining whether two crimes constitute ‘allied offenses of similar import’ for purposes of cumulative punishments under R.C. 2941.25.” Zima, 102 Ohio St.3d 61, 2004-*455Ohio-1807, 806 N.E.2d 542, ¶ 40, fn. 3. Zima identified one exception to this court’s blanket rejection of Whalen — where a defendant is tried successively for the same act. Id. This court made clear that Whalen is applicable in Ohio only in those successive-prosecution cases.
Joseph T. Deters, Hamilton County Prosecuting Attorney, and Judith Anton Lapp, Assistant Prosecuting Attorney, for appellee.
Michaela M. Stagnaro, for appellant.
{¶ 40} The majority, by its own admission, essentially creates two new crimes in Ohio’s criminal code — robbery by theft and robbery by attempted theft. Must prosecutors respond to this court’s decision by indicting defendants for either robbery by theft or robbery by attempted theft? Will they indict for both to cover their bases? If so, that is rather ironic: we would not even be hearing this case had the prosecutor in this case simply indicted the defendant for both theft and robbery. To correct that mistake in this inconsequential case, the majority has had to ignore this court’s own precedent, rely on other, semi-relevant precedent that this court has already rejected, meddle with the Deem test, which has been in place for nearly 20 years, and rewrite a criminal statute. The Queen of Hearts would be proud.